Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151694                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 151694
                                                                   COA: 320095
                                                                   Tuscola CC: 13-012824-FC
  JAMIE CHRISTOPHER ARNETT,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 28, 2015
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  addressing the defendant’s witness-vouching and associated ineffective-assistance
  arguments, and we REMAND this case to the Court of Appeals to further consider those
  arguments under the principles set forth in People v Douglas, 496 Mich. 557 (2014). In
  all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2015
           p1216
                                                                              Clerk